Citation Nr: 0838388	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  08-18 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for asbestosis.  

2.  Entitlement to service connection for asbestosis.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The veteran served on active duty in the U.S. Navy from May 
1946 to March 1948, and in the U.S. Air Force from January 
1950 to April 1952.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

As support for his claim, the veteran testified at a hearing 
at the RO in September 2008 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In this decision the Board is reopening the claim on the 
basis of new and material evidence.  However, before 
readjudicating the claim on the underlying merits, the Board 
finds it necessary to further develop the claim by obtaining 
a medical expert opinion from the Veterans Health 
Administration (VHA).




FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied service 
connection for asbestosis because there was no competent 
medical evidence confirming a diagnosis of this condition or 
etiologically relating it to the veteran's military service.  

2.  Additional evidence received since that June 2006 rating 
decision, however, is not cumulative of evidence already of 
record, is relevant and raises a reasonable possibility of 
substantiating this claim.  In particular, recent VA and 
private treatment records show the veteran now has a 
confirmed, current diagnosis of asbestosis.  And an August 
2007 private medical opinion attributes his current 
asbestosis to asbestos exposure during his service in the 
U.S. Navy.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection 
for asbestosis is final.  38 U.S.C.A. § 7105 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
August 2007.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the August 2007 letter complied with Dingess 
by discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or greater 
significance, the VCAA notice was sent prior to initially 
adjudicating his claim in November 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Since the Board is reopening the claim for service connection 
for asbestosis, on the basis of new and material evidence, 
there is no need to discuss whether the veteran has received 
sufficient notice insofar as the specific reasons for the 
prior, June 2006 denial - because even if he has not, this 
is inconsequential and, therefore, at most harmless error 
because the Board is reopening his claim regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  It is worth 
mentioning, nonetheless, that the August 2007 VCAA notice 
letter is compliant with Kent since the letter sufficiently 
explained the bases of the prior denial (i.e., the 
deficiencies in the evidence when the claim was previously 
considered).  



Unfortunately, though, VA must still fulfill other aspects of 
the duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  More 
specifically, the Board finds it necessary to obtain a VHA 
opinion before readjudicating the claim on the underlying 
merits.

II.  Analysis-Petition to Reopen the Claim for Service 
Connection for Asbestosis

As mentioned, an earlier June 2006 RO rating decision first 
considered and denied the veteran's claim for service 
connection for asbestosis.  Because he did not appeal that 
earlier decision, it is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

The veteran filed a petition to reopen this claim in July 
2007.  Therefore, amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the November 2007 rating decision at issue in this appeal, 
the RO determined there was new and material evidence and, 
therefore, reopened the claim.  But the RO then proceeded to 
deny the underlying claim on the merits, concluding there 
still was insufficient evidence showing the veteran's 
asbestosis was incurred in or aggravated by his military 
service.  Although the RO reopened the claim, so, too, must 
the Board make this threshold preliminary determination of 
whether there is new and material evidence - before 
proceeding further, because this preliminary determination in 
turn affects the Board's jurisdiction to adjudicate the 
underlying claim on the merits on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 
05-92 (March 4, 1992).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the last final denial of the claim for service 
connection for asbestosis is the RO's June 2006 
determination.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that decision.  To this end, the Board will summarize the 
evidence that was of record pertaining to the claim at the 
time of that June 2006 decision of the RO, and the evidence 
since submitted or otherwise obtained.  The prior evidence of 
record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

In the prior June 2006 rating decision, the RO denied the 
claim for service connection for asbestosis because, at the 
time, the veteran did not have a "documented definitive 
diagnosis of asbestosis."  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  There also was 
no medical nexus opinion etiologically relating any then 
current asbestosis, even assuming he had it, to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).



Notably, however, the RO conceded the veteran had been 
exposed to asbestos during his military service, so it was 
not much a question of whether he had the required exposure 
in service, just that he did not also have the required 
diagnosis of asbsestosis (or other asbestos-exposure-related 
disease) to warrant concluding he had then current disability 
related to his military service.  

The evidence of record at the time of that June 2006 rating 
decision included the veteran's personal statements, VA and 
private treatment records, service medical records (SMRs), 
service personnel records (SPRs), and original claim 
application.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since that final 
June 2006 rating decision.  Since that decision, crucial 
additional medical records were submitted, namely an August 
2007 private medical opinion from Dr. L.L., which causally 
relates the veteran's asbestosis to his military service.  
Dr. L.L. stated, "[t]he asbestosis is most likely due to the 
veteran's exposure while in the U.S. Navy."  Since when 
previously denying the claim in June 2006, the RO concluded 
the veteran did not have this required evidence of current 
diagnosis and nexus to service, this additional medical 
evidence indicating he does is both new and material.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim).  

The veteran also has provided other additional evidence 
confirming his asbestosis diagnosis through the submission of 
additional VA and private treatment records.  His recent VA 
treatment records clearly show he has an advanced form of 
asbestosis.  A January 2008 VA treatment record diagnoses him 
with severe "chronic bilateral pulmonary interstitial 
fibrosis," or asbestosis.  Also, an April 2008 VA treatment 
record diagnosed him with "end-stage lung fibrosis 
(asbestosis)."  An April 2008 VA examiner also diagnosed 
pulmonary asbestosis.  So there is now competent medical 
evidence of a current, confirmed diagnosis of asbestosis, 
which was not established when the RO denied the claim in 
June 2006.

Accordingly, the Board concludes that new and material 
evidence has been submitted since that June 2006 rating 
decision to reopen the claim for service connection for 
asbestosis.  It is important for the veteran to understand 
that the standard for reopening a claim is low and does not 
necessarily indicate that the claim will be finally granted.  

Readjudication of the underlying claim for service connection 
for asbestosis is deferred, pending the receipt of a VHA 
medical expert opinion.


ORDER

New and material evidence has been submitted to reopen the 
claim for asbestosis.  To this extent only, the appeal is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


